        Case 1:16-cv-05263-AKH Document 430 Filed 08/25/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 FRONTPOINT ASIAN EVENT DRIVEN
 FUND, LTD., ET AL.,                                     No. 1:16-cv-05263-AKH

                                Plaintiffs,              NOTICE OF WITHDRAWAL OF
                                                         WILMER CUTLER PICKERING
                           v.                            HALE AND DORR LLP AND
                                                         [PROPOSED] ORDER
 CITIBANK N.A., ET AL.,

                                Defendants.



       PLEASE TAKE NOTICE that, based on the accompanying declaration, the law firm

Wilmer Cutler Pickering Hale and Dorr LLP (“WilmerHale”) hereby withdraws as counsel of

record for Defendants The Royal Bank of Scotland Group plc (n/k/a NatWest Group plc), The

Royal Bank of Scotland plc (n/k/a NatWest Markets plc), and RBS Securities Japan Limited

(collectively, “Defendants”) in the above-captioned matter. In particular, the following counsel

withdraw from this action and respectfully request that their names and email addresses be

removed from the official docket:

   x   Jamie S. Dycus

   x   Fraser L. Hunter, Jr.
        Case 1:16-cv-05263-AKH Document 430 Filed 08/25/21 Page 2 of 2




Dated: August 24, 2021

                                    /s/ Jamie S. Dycus
                                    Jamie S. Dycus
                                    WILMER HALE CUTLER PICKERING
                                    HALE AND DORR LLP
                                    7 World Trade Center
                                    250 Greenwich Street
                                    New York, NY 10007
                                    (212) 230-8800 (phone)
                                    (212) 230-8888 (fax)
                                    jamie.dycus@wilmerhale.com

                                    Counsel for The Royal Bank of Scotland Group plc
                                    (n/k/a NatWest Group plc), The Royal Bank of
                                    Scotland plc (n/k/a NatWest Markets plc), and RBS
                                    Securities Japan Limited.



SO ORDERED.

            $XJXVW
Dated: ___________________, 2021     V+RQ$OYLQ.+HOOHUVWHLQ
                                    ____________________________________
                                    The Honorable Alvin K. Hellerstein
                                    United States District Judge




                                      2
